DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, claims 1-9, in the reply filed on Feb. 28, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden to examine both groups of inventions because there would be considerable overlap in the searches and examination.  This is not found persuasive because Group II, claims 10-20, require a search of certain steps of grafting to a metal oxide, whereas Group I, claims 1-9, is drawn to a polymer, and thus it can be searched and examined without references drawn to such steps of grafting to a metal oxide.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Feb. 28, 2022.

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ACS Nano (2013), 7(11), 10175-10189 (herein “Basuki”).
As to claims 1, 4, and 6-7: Basuki describes polymers (see P(HBA) and P(HBA)-b-P(OEGA) in Figure 1 on p. 10177 and in the experimental sections on pp. 10185-10186) having a terminal phosphonate group that is bonded to a first end via a carboxylate group and a terminal n-butyl group that is bonded to the second end via a trithiocarbonate group. The polymer is capable of grafting onto the surface of a metal oxide (see the abstract and Figure 2).
As to claims 2-3: The cited polymer is a polyacrylate that comprises a linear chain of carbon atoms (see the structures in Figure 1).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 10,696,773 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1 and 6-7: US ‘773 claims a graft polymer that is suitable for grafting onto a metal oxide surface (see claim 11 of US ‘773), the polymer having a terminal phosphonate group that is bonded to a first end and a terminal n-butyl to n-dodecyl group (see claim 12 of US ‘773) that is bonded to the second end via a trithiocarbonate group (see the end of claim 11 of US ‘773).
Claim 12 of US ‘773 thus reads on present claims 1 and 6-7 in an anticipatory manner.

Claims 2-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 and 19 of U.S. Patent No. 10,696,773 B2. Although the
As to claims 2-5 and 8: As set forth above, US ‘773 claims a polymer having a terminal n-butyl to n-dodecyl group (see claim 12 of US ‘773) that is bonded to the second end via a trithiocarbonate group.
US ‘773 further claims polymers comprising a linear chain of carbon atoms of 10-50 carbon atoms (see claim 13 of US ‘773) and polymers that are polystyrene, polyisoprene, polyacrylonitrile, polyacrylate, polymethacrylate, ABS, SAN, or a combination thereof (see claim 14 of US ‘773). US ‘773 further claims polymers having a phosphorus atom of a phosphonate group bonded to the first end via a carboxylate group, wherein the carboxylate group is bonded to the first end via a -C(CH3)(CH3)- group (see claim 19 of US ‘773).
US ‘773 does not specifically claim a polymer comprising the presently recited combination of terminal aliphatic groups along with the aforementioned linear chain, types of polymers, carboxylate group, or isopropylidene group.
In light of the recitation in the claims of US ‘773 of embodiments of polymers having the aforementioned linear chain, types of polymers, carboxylate group, or isopropylidene group, one of ordinary skill in the art would have been motivated to make the polymers claimed by US ‘773 which have a terminal n-butyl to n-dodecyl group as well as any of the aforementioned linear chain, types of polymers, carboxylate group, or isopropylidene group. It would have been obvious to one of ordinary skill in the art to have made the polymers claimed by US ‘773 to have a terminal n-butyl to n-dodecyl group as well as any 

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 and 19 of U.S. Patent No. 10,696,773 B2 in view of US Patent Application Publication No. 2015/0073109 A1 (herein “Benicewicz”).
As set forth above, US ‘773 claims a polymer having a terminal n-butyl to n-dodecyl group (see claim 12 of US ‘773) that is bonded to the second end via a trithiocarbonate group, and US ‘773 further claims polymers having a phosphorus atom of a phosphonate group bonded to the first end via a carboxylate group (see claim 19 of US ‘773).
US ‘773 does not specifically claim a phosphonate group bonded to the first end via a methylene carboxylate group.
Benicewicz describes RAFT agents comprising a terminal phosphonate group that is bonded to a thiocarbonylthio moiety via an alkylene carboxylate moiety (see the second chemical formula in ¶ [0008]). The alkylene moiety comprises 1 to 10 carbon atoms (see subscript n). Benicewicz further describes several embodiments of RAFT agents in which the alkylene carboxylate moiety is a methylene carboxylate (see the formulas in ¶ [0038]).
One of ordinary skill in the art would have been motivated to make any of the RAFT agents that satisfying the structural features claimed by US ‘773. In light of the disclosure in Benicewicz of RAFT agents that are structurally analogous to those described in US ‘773, and further in light of the disclosure in Benicewicz of a homologous series of alkylene carboxylate moieties, one of ordinary skill in the art would have been apprised of the means of making RAFT agents satisfying the structural features claimed by US ‘773 and 

Claim Objections

Claims 4 and 9 are objected to because of the following informalities.  
Claims 4 and 9 recite the phrase “phosphor atom” which appears to be a typographical error of “phosphorus atom”.
Appropriate correction is required.

Information Disclosure Statement

The file wrapper contains a 2-page Information Disclosure Statement submitted on May 21, 2020 which cites parent application 15/579,274. However, the Information Disclosure Statement does not comply with 37 C.F.R. § 1.98(a)(1)(ii) which requires a column that provides a space, next to each document to be considered, for the examiner’s initials.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A HUHN/Primary Examiner, Art Unit 1764